Citation Nr: 1753014	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  08-34 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for anemia.

2.  Entitlement to service connection for anemia, to include on a secondary basis.  

3.  Entitlement to service connection for hypertension. , to include on a secondary basis.

4.  Entitlement to service connection for asthma, to include as secondary to service-connected left sinusitis.

5.  Entitlement to an increased rating for residuals of a broken left wrist, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased (compensable) rating for left sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to June 2001.

This matter comes to the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In March 2011, the Veteran testified at a Board hearing in Washington, D.C., before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

At the March 2011 hearing, the Veteran did not offer any testimony with respect to the issue of whether new and material evidence had been received to reopen her claim for service connection for anemia.  Accordingly, the Board contacted the Veteran in November 2011, to ask her if she desired to have a hearing on that issue.  She responded in the affirmative.  A videoconference hearing was held in December 2012, and the Veteran testified, to include as to the issue of whether new and material evidence had been received to reopen her claim for service connection for anemia.  A transcript of the hearing has been associated with the claims file.

In January 2012 and April 2013, the Board remanded this matter for further development.

The Board notes that the issues of entitlement to service connection for an overactive bladder and to an increased rating for polycystic ovaries with hirsutism were remanded for the issuance of a statement of the case (SOC).  A statement of the case was issued February 2017, and no substantive appeal was filed.

During the course of the appeal, in a March 2017 rating decision, the Veteran's claim for TDIU was granted and the Veteran has not objected to the effective date of the TDIU grant.

The issues of entitlement to service connection for anemia, hypertension, and asthma, and to higher ratings for the Veteran's left sinusitis and left wrist disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a February 2002 rating decision, the RO denied the Veteran's claim for service connection for anemia; she was advised of the RO's decision, and of her appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was new and material evidence received within a year.

3.  Additional evidence received since the RO's February 2002 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for anemia, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's February 2002 rating decision to deny service connection for anemia is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2001).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for anemia.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present case, the RO, by a decision entered in February 2002, denied the Veteran's claim for service connection for anemia on grounds that there was no current disability and no connection to service.  The RO notified the Veteran of its decision, and of her appellate rights, but she did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2001).

As a result, the RO's decision became final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2001).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the February 2002 rating decision, service connection for anemia was denied because there was no current disability and no connection to service.  The evidence received since the time of the RO's February 2002 rating decision includes VA treatment records diagnosing anemia and prescribing medication for anemia, the Veteran's December 2012 testimony regarding fatigue and other symptoms she attributes to anemia, medical internet materials explaining that polycystic ovary syndrome may show symptoms of irregular periods sometimes with very heavy bleeding, and that anemia may be caused by blood loss, and the Veteran's August 2012 VA gynecological examination relating to her polycystic ovary disability noting that the Veteran experiences heavy menstrual cycles with using more than 8 pads per day.  This evidence was not before adjudicators when the Veteran's claim was last denied in February 2002, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for anemia, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for anemia is reopened.



REMAND

Additional development is needed on the Veteran's claims for higher ratings for her service-connected left sinusitis and left wrist disabilities, and for service connection for anemia, hypertension, and asthma.

The Veteran underwent VA examinations in June 2007 and August 2012 to address the current severity of the Veteran's service-connected left sinusitis and left wrist disabilities.  In the July 2017 Informal Hearing Presentation, the Veteran's representative indicates that the Veteran's conditions have worsened and requests new examinations.  Accordingly, the Board finds that remand is appropriate to obtain new VA examinations to address the current severity of such disabilities.  Moreover, the August 2012 VA left wrist examination did not include range of motion studies in both active motion and passive motion, and in weight-bearing and non-weight-bearing, and with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 165 (2016).  In addition, while noting additional functional impairment of the wrist after repetitive use and during flare-ups, the VA examiner did not opine as to additional functional loss in terms of degrees.  See Sharp v. Shulkin, No. 16-1388, 2017 U.S. App. Vet Claims LEXIS 1266 (Sep. 6, 2017).  The Board notes that the Veteran's claims file shows that an examination of the current severity of the Veteran's left wrist and left sinusitis disabilities was requested in February 2014.  The record contains a July 24, 2014 VA memorandum indicating the Veteran did not show for examination.  However, the claims file also contains a letter dated July 24, 2014, indicating that the Veteran requested an examination through a private medical facility and that she would receive notification of such examination.  The letter is labeled as being created in error.  The record does not contain any notification to the Veteran of the July 24, 2014 scheduled examination.  As it is at best unclear whether the Veteran was provided notice of the scheduled examination, the Board will remand the issues to afford the Veteran another opportunity to appear.

The Veteran also seeks service connection for anemia, as related to service or caused or aggravated by her service-connected polycystic ovaries with hirsutism.  VA has a duty to provide a medical examination when it is deemed necessary to make a decision on a claim if the evidence (including lay statements of the appellant) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of the disability; if the evidence indicates that his disability or symptoms may be associated with the appellant's service or another service-connected disability; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, the Veteran has a diagnosis of anemia.  She testified that she had extensive bleeding during service.  She has also presented medical internet materials explaining that polycystic ovary syndrome may show symptoms of irregular periods sometimes with very heavy bleeding, and that anemia may be caused by blood loss.  Her August 2012 VA gynecological examination relating to her polycystic ovary disability notes that the Veteran experiences heavy menstrual cycles with using more than 8 pads per day.  Given the facts above, a VA examination is warranted to determine whether the Veteran's anemia is related to service or related to, or aggravated by, her service-connected polycystic ovaries with hirsutism.

The Veteran underwent VA examination in August 2012 in relation to her hypertension service connection claim.  The VA examiner opined that the Veteran's hypertension was not incurred in service.  The VA examiner explained that the Veteran's service treatment records were negative for a diagnosis of hypertension, that her October 1999 elevated blood pressure readings are associated with anxiety without a diagnosis of hypertension, that her separation examination showed normal blood pressure, and that several blood pressure readings following her separation from service were normal.  The VA examiner noted that the Veteran was not diagnosed with hypertension until several years after service.  The VA examiner also opined that the Veteran's hypertension was not caused by or aggravated by her service-connected polycystic ovaries with hirsuitism.  The VA examiner cited medical literature stating that whether hypertension is associated with polycystic ovarian syndrome independent of obesity remains controversial.  The VA examiner further explained that while there is increased prevalence of hypertension in patients with polycystic ovarian syndrome, the medical literature does not show a direct causal link.  The VA examiner also explained that the Veteran's blood pressure is well-controlled on current medications and there is no evidence of aggravation or exacerbation of hypertension related to polycystic ovarian syndrome.  The VA examiner noted that an April 2012 echocardiogram showed no evidence of left ventricular hypertrophy or evidence of ischemia.  However, the April 2012 echocardiogram report referenced by the VA examiner is not in the Veteran's claims file.  The VA treatment records in the Veteran's claims file note that an April 2012 echocardiogram report is accessible through CPRS.  The April 2012 report should be obtained and associated with the Veteran's claims file.

In addition, during the December 2012 Board hearing, the Veteran asserted that her hypertension was related to her diabetes and that her diabetes was diagnosed first with her hypertension following.  See Hearing Tr., pp. 16-18.  Remand is appropriate in order to obtain VA medical opinion regarding whether the Veteran's hypertension is caused by or aggravated by her service-connected diabetes mellitus disability.  

The Veteran underwent VA examination in relation to her asthma service connection claim in August 2012.  During the VA examination, the Veteran reported that she did not remember when she was diagnosed with asthma.  She reported that her symptoms are generally controlled on her current medications.  The VA examiner opined that the Veteran's asthma was less likely than not related to service or caused by or aggravated by her service-connected left sinusitis.  The VA examiner explained that the Veteran's service treatment records do not show asthma, and that the Veteran was diagnosed with asthma after service.  The VA examiner further explained that the medical literature does not show a direct causal link between sinusitis and asthma.  The VA examiner explained that a person's upper and lower airway disease are a continuum, and that chronic sinusitis leads to postnasal drip and cough, which can aggravate lower airway disease such as asthma.  The VA examiner further explained that the Veteran's current sinus x-ray was normal, that the Veteran's records did not show evidence of worsening asthma, and that the Veteran's asthma was well-controlled on her medications.  However, records recently submitted by the Veteran include a July 2017 private treatment record showing that the Veteran was in and out of the emergency room and urgent care facility with diagnoses of asthma and pneumonia but that steroids, inhalers, and antibiotics have not made her feel better.  In light of this new evidence, further VA medical opinion would be helpful in addressing aggravation.

While on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include VA treatment records from August 2016 to the present.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain any additional private treatment records as the Veteran may identify relevant to her claims.  

2.  Obtain any additional VA treatment records, including the April 2012 VA echocardiogram report and records dated from August 2016 to the present.

3.  After associating any outstanding records with the claims file, afford the Veteran a VA examination to determine the current severity of her left sinusitis. 

The Veteran's file must be reviewed by the VA examiner. 

4.  After associating any outstanding records with the claims file, afford the Veteran a VA examination to determine the current severity of her left broken wrist residuals. 

Range of motion testing should include active motion, passive motion, weight-bearing, and nonweight-bearing, if applicable.

The examiner should determine whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain and flare-ups.

If there are flare-ups, ask the Veteran to relate the extent of any limitation of motion during those episodes.  The examiner should opine whether the Veteran's reports are consistent with the disability shown on the examination.

5.  After associating any outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to address whether the Veteran's anemia is related to service or related to, or aggravated by, her service-connected polycystic ovaries with hirsutism or any other service-connected disability.  The examiner should review the Veteran's electronic claims file in conjunction with the examination and conduct any necessary tests.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's anemia:

i.  had its onset in service, or is otherwise related to any disease or injury in service; or 

ii.  was caused or aggravated by her service-connected polycystic ovaries with hirsutism or any other service-connected disability.

In so opining, the examiner should consider all pertinent medical and lay evidence, to include the Veteran's testimony that she had extensive bleeding during service, the medical internet materials explaining that polycystic ovary syndrome may show symptoms of irregular periods sometimes with very heavy bleeding, and that anemia may be caused by blood loss, and the August 2012 VA gynecological examination report noting that the Veteran experiences heavy menstrual cycles with using more than 8 pads per day. 

The examiner should set forth the complete rationale for all opinions.  

6.  After associating any outstanding records with the claims file, obtain additional VA medical opinion from the August 2012 VA examiner or another suitable examiner to address whether the Veteran's hypertension is caused by or aggravated by her service-connected diabetes mellitus or any other service-connected disability.  

The examiner is asked to opine as to whether it is at least as likely as not that the Veteran's hypertension is caused by or aggravated by her service-connected diabetes mellitus or any other service-connected disability.

In so opining, the examiner should consider all pertinent medical and lay evidence.

A complete rationale for any opinion expressed and conclusion reached should be set forth in the report.

7.  After associating any outstanding records with the claims file, obtain additional VA medical opinion from the August 2012 VA examiner or another suitable examiner to address whether the Veteran's asthma is aggravated by her service-connected left sinusitis or any other service-connected disability.  

The examiner is asked to opine as to whether it is at least as likely as not that the Veteran's asthma is aggravated by her service-connected left sinusitis or any other service-connected disability.

In so opining, the examiner should consider all pertinent medical and lay evidence, to include the July 2017 private treatment record showing that the Veteran was in and out of the emergency room and urgent care facility with diagnoses of asthma and pneumonia but that steroids, inhalers, and antibiotics have not made her feel better, the March 2016 VA treatment record providing an assessment of moderate persistent asthma uncontrolled, and the February 2011 VA treatment record noting that the Veteran was informed that her allergies can exacerbate her asthma.

A complete rationale for any opinion expressed and conclusion reached should be set forth in the report.

8.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


